FILED
                             NOT FOR PUBLICATION                            AUG 28 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FORTUNATO DE PAZ,                                No. 08-74636

               Petitioner,                       Agency No. A072-538-381

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Fortunato De Paz, a native and citizen of El Salvador, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings and review de novo its legal

conclusions. Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008). We

deny the petition for review.

      De Paz challenges the agency’s determination that he abandoned his original

asylum application. We reject De Paz’s request to remand this case for further

proceedings regarding abandonment, because the agency reviewed the claims De

Paz included in his original application, treated De Paz’s second asylum

application as timely, and adjudicated the merits of these claims.

      De Paz contends the IJ erred in its nexus determination because she failed to

consider “government conscription,” but De Paz does not challenge the IJ’s

additional dispositive finding that the threats De Paz experienced in El Salvador

did not rise to the level of persecution. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996) (issues not supported by argument are deemed

abandoned). Further, because De Paz testified he feared returning to El Salvador

due to a lack of security, and due to gangs and thieves, the agency did not err in its

analysis of De Paz’s fear of future persecution. Accordingly, we deny the petition

as to De Paz’s asylum and withholding of removal claims.

       PETITION FOR REVIEW DENIED.




                                                                                 08-74636